DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed April 28th, 2022. Claims 1-3 have been amended. Claims 1-4 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority Japanese Application No. JP 2019-025094, filed on February 15, 2019.  

Response to Remarks/Arguments
Applicant’s arguments and amendments filed April 28th, 2022 with respect to the previous 35 U.S.C. 112(f) interpretations of claims 1-3 have been fully considered. Examiner notes that Applicant has amended the claims to replace claim elements “calculation unit” and “storage unit” with “controller” and “memory,” respectively, thereby rendering the previous 35 U.S.C. 112(f) interpretations of said claim elements moot. However, the 35 U.S.C. 112(f) interpretation of claim element “auxiliary support portion configured to” is maintained.
Applicant’s arguments and amendments filed April 28th, 2022 with respect to the previous 35 U.S.C. 112(a) rejections of claims 1-4 have been fully considered and are rendered moot by the present amendments.

Applicant’s arguments and amendments filed April 28th, 2022 with respect to the previous 35 U.S.C. 112(b) rejections of claims 1-4 have been fully considered and are rendered moot by the present amendments.
Applicant’s arguments and amendments filed April 28th, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record Mettrick et al., US 20180304717 A1, Li et al., US 20110093166 A1, Koyama et al., US 20210001678 A1, and Rutkowski et al., US 20170166027 A1, hereinafter referred to as Mettrick, Li, Koyama, and Rutkowski, respectively, fails to disclose all of the features of claim 1, specifically, a controller configured to calculate a spring load supported by the air spring based on measured results of the displacement sensor, the pressure sensor and the temperature sensor, the controller further includes a memory that stores a correlation between a measured value of the displacement sensor and a measured value of the pressure sensor, and shape information of the air spring, and the controller is configured to calculate an internal pressure of the air spring corresponding to a support height of the support body based on the correlation, and calculate the spring load based on the internal pressure of the air spring and the shape information.
Examiner respectfully disagrees. In light of the new 35 U.S.C. 112(b) rejection of amended claim 1, the combination of the cited art of record discloses all of the features of amended claim 1. Examiner has rejected amended claim 1 under 35 U.S.C. 112(b) because the relationship between the internal pressure of the air spring and the calculation of the spring load is unclear. However, all the elements of the claim are taught, individually or in combination, by the prior art of record, specifically, utilizing a correlation between pressure and displacement of an air spring, calculating pressure of an air spring from a correlation, and calculating the spring load based on a pressure of an air spring. As stated in the previous non-final rejection, Mettrick discloses a correlation between displacement and pressure, and shape information of an air spring (a spring pressure versus displacement curve or a spring pressure versus displacement lookup table that may be used for ride height control or vehicle cross control for a given suspension system mode of operation – See at least ¶55). Although Applicant seems to be claiming that the shape information is separate information than that of the displacement of the air spring, the two are inextricably connected. Examiner notes that Applicant fails to sufficiently narrow the scope of the claim as to exclude interpretation of shape information of the air spring as a deformation, a compression, or a displacement amount of an air spring. Further yet, Mettrick acknowledges that the displacement of the air spring is related to the effective area of the air spring which, effectively, is an example of shape information of an air spring (the effective area of each air spring is based on an air spring volume and an air spring total spring length – See at least ¶60). Examiner notes that Koyama cures the deficiencies of Mettrick and Li with respect to basing the correlation on measured values and calculating an internal pressure based on the correlation (the pressure in the air suspension 2 can be estimated from the output of the vehicle height sensor by having, as data, the relationship between the output of the vehicle height sensor and the pressure in the air suspension 2 measured in advance in the ECU 1 – See at least ¶75). Therefore, the previously cited art teaches all the limitations of independent claim 1.
For at least the above reason, the 35 U.S.C. 103 rejections are maintained.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“auxiliary support portion configured to” in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claims 1-3, Applicant has amended the claims to recite the claim element “controller” for performing various functions including correlating measured values, calculating vehicle parameters, performing corrections, etc. However, Applicant’s Specification fails to disclose the claimed “controller” as recited, and as such, introduces new matter. Examiner notes that in Applicant’s Specification a control unit contains a memory and a calculating unit for performing vehicle functions (control unit 2 is mounted in the vehicle body 3a, and the control unit 2 includes such as a storage unit 2b that stores various data, and the calculation unit 2a which calculates the internal pressure of the air spring – See at least ¶20 of Applicant’s Specification). However, Examiner is unable to find the claimed controller in Applicant’s Specification. Additionally, it is unclear if the controller is referring to the control unit that contains a memory and a calculation unit (See at least ¶20 of Applicant’s Specification), solely the calculation unit, or another hardware component. Therefore, claims 1-3 are rejected under 35 U.S.C. 112(a) first paragraph. Examiner notes that claim 4 depends from claim 2.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As to claim 1, the recitation “a pressure sensor configured to measure an internal pressure; and wherein the controller further includes a memory that stores a correlation between a measured value of the displacement sensor and a measured value of the pressure sensor, and shape information of the air spring, and wherein the controller is configured to calculate an internal pressure of the air spring corresponding to a support height of the support body based on the correlation, and calculate the spring load based on the internal pressure of the air spring and the shape information” is vague and indefinite. It is unclear if the internal pressure of the air spring used for calculating the spring load is referring to the measured value of pressure or a pressure determined from the correlation between pressure and displacement. Examiner notes in Applicant’s Specification that the internal pressure is measured by pressure sensor (See at least ¶21 of Applicant’s Specification). However, as claimed, the internal pressure of the air spring is obtained using the correlation between values of displacement and pressure, which is interpreted as obtaining a value of pressure from the displacement. It is unclear whether the spring load is calculated using a measured pressure value or a calculated pressure value based on displacement. Further yet, it is unclear if or how “an internal pressure” (line 7 of Applicant’s Amended Claim 1) that is measured by the pressure sensor is related to “an internal pressure” (line 16 of Applicant’s Amended Claim 1) that is calculated based on the correlation.
Additionally, Applicant has amended the claims to recite the claim element “controller” for performing various functions including correlating measured values, calculating vehicle parameters, performing corrections, etc. However, Applicant’s Specification fails to disclose the claimed “controller” as recited, and as such, introduces new matter. Examiner notes that in Applicant’s Specification a control unit contains a memory and a calculating unit for performing vehicle functions (control unit 2 is mounted in the vehicle body 3a, and the control unit 2 includes such as a storage unit 2b that stores various data, and the calculation unit 2a which calculates the internal pressure of the air spring – See at least ¶20 of Applicant’s Specification). However, Examiner is unable to find the claimed controller in Applicant’s Specification. Additionally, it is unclear if the controller is referring to the control unit that contains a memory and a calculation unit (See at least ¶20 of Applicant’s Specification), solely the calculation unit, or another hardware component. 
Therefore, claim 1 is rejected under 35 U.S.C. 112(b) first paragraph. Examiner notes that claims 2-4 depend from claim 1.

As to claims 2-3, Applicant has amended the claims to recite the claim element “controller” for performing various functions including correlating measured values, calculating vehicle parameters, performing corrections, etc. However, Applicant’s Specification fails to disclose the claimed “controller” as recited, and as such, introduces new matter. Examiner notes that in Applicant’s Specification a control unit contains a memory and a calculating unit for performing vehicle functions (control unit 2 is mounted in the vehicle body 3a, and the control unit 2 includes such as a storage unit 2b that stores various data, and the calculation unit 2a which calculates the internal pressure of the air spring – See at least ¶20 of Applicant’s Specification). However, Examiner is unable to find the claimed controller in Applicant’s Specification. Additionally, it is unclear if the controller is referring to the control unit that contains a memory and a calculation unit (See at least ¶20 of Applicant’s Specification), solely the calculation unit, or another hardware component. Therefore, claims 2-3 are rejected under 35 U.S.C. 112(b) first paragraph. Examiner notes that claim 4 depends from claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Mettrick et al., US 20180304717 A1, in view of Li et al., US 20110093166 A1, and in view of Koyama et al., US 20210001678 A1, hereinafter referred to as Mettrick, Li, and Koyama, respectively.
As to claim 1, Mettrick discloses a load estimation device comprising:
an air spring having a diaphragm that expands and contracts due to supply and exhaust of air, and configured to support a support body in a liftable manner (air springs to provide control of ride height as well as ride comfort and vehicle performance, the air springs may include an airbag that receives pressurized air to change a spring rate of the air suspension – See at least ¶2, Examiner notes airbags necessarily include an expandable diaphragm);
an auxiliary support portion configured to support the support body separately from the air spring (the plurality of air spring assemblies 50 may be employed in conjunction with a shock absorber, i.e. an auxiliary support portion – See at least ¶36);
a displacement sensor configured to measure a length of the air spring (suspension position sensors 64 are positioned to monitor a total length [i.e. displacement] of each air spring – See at least ¶42);
a pressure sensor configured to measure an internal pressure of the air spring (pressure sensors 62 are positioned to monitor or measure a pressure of the air springs 60 – See at least ¶41); and
a controller configured to calculate a spring load supported by the air spring based on measured results of the displacement sensor and the pressure sensor (controller 56 determines corner forces [i.e. spring load] associated with each air spring 60 at each corner of the vehicle 10 based on the pressure and the total length of each air spring 60 – See at least ¶64).
wherein the controller further includes a memory that stores a correlation between a value of the displacement and a value of the pressure, and shape information of the air spring (each air spring may have a predetermined air spring characteristics that are stored into the memory of the controller such as spring pressure versus displacement curve or a spring pressure versus displacement lookup table – See at least ¶55; effective area of each air spring 60 is based on an air spring volume and an air spring total spring length – See at least ¶56, Examiner notes that the effective area [i.e. shape information] is correlated to air spring displacement), and
wherein the controller is configured to calculate the spring load based on the internal pressure of the air spring and the shape information (controller determines corner forces [i.e. spring load] associated with each air spring at each corner of the vehicle based on the pressure [i.e. internal pressure] and the total length (effective area) [i.e. shape information] of each air spring – See at least ¶64).

Mettrick fails to explicitly disclose a temperature sensor disposed together with the air spring, and configured to measure a temperature of the air spring; and
calculating the spring load supported by the air spring based on the displacement, the pressure and the temperature. 
However, Li teaches a temperature sensor disposed together with the air spring, and configured to measure a temperature of the air spring (the temperature of the air in each air spring is obtained (by measurement) – See at least ¶46); and
calculating the spring load supported by the air spring based on the displacement, the pressure and the temperature (sprung mass acting on the air spring provides a force F [i.e. a spring load] and PV=nRT is the equation of state of an ideal gas wherein P is pressure, V is volume, n is mass in moles, and R is a “gas” constant – See at least ¶31, Examiner notes that force F is a function of pressure P, volume V, and temperature T, and that volume V is a function of displacement; schematic representation of air spring – See at least Fig. 5A).
Mettrick discloses calculating a spring load of an air spring using measured values of pressure and displacement. Li teaches adjusting an air spring trim height by accounting for the interdependence of pressure, volume, and temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mettrick to include the features of a temperature sensor disposed together with the air spring, and configured to measure a temperature of the air spring; and calculating the spring load supported by the air spring based on the displacement, the pressure and the temperature, as taught by Li, to predict whether an undesirable vehicle height may occur due to temperature fluctuations (See at least ¶5-6 of Li).

The combination of Mettrick and Li fails to explicitly disclose that the correlation is between a measured value of the displacement sensor and a measured value of the pressure sensor, and
calculating an internal pressure of the air spring corresponding to a support height of the support body based on the correlation.
However, Koyama teaches that the correlation is between a measured value of the displacement sensor and a measured value of the pressure sensor (the pressure in the air suspension 2 can be estimated from the output of the vehicle height sensor by having, as data, the relationship between the output of the vehicle height sensor and the pressure in the air suspension 2 measured in advance in the ECU 1 [i.e. measured values] – See at least ¶75), and
calculating an internal pressure of the air spring corresponding to a support height of the support body based on the correlation (the pressure in the air suspension 2 can be estimated [i.e. calculated] from the output of the vehicle height sensor by having, as data, the relationship between the output of the vehicle height sensor and the pressure in the air suspension 2 measured in advance [i.e. based on a correlation] in the ECU 1 – See at least ¶75).
Mettrick discloses calculating a spring load of an air spring using measured values of pressure and displacement. Li teaches adjusting an air spring trim height by accounting for the interdependence of pressure, volume, and temperature. Koyama teaches correlating measured pressure and displacement values of an air suspension for estimating air suspension pressure based on its displacement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mettrick and Li to include the features of a correlation between a measured value of the displacement sensor and a measured value of the pressure sensor, and calculating an internal pressure of the air spring corresponding to a support height of the support body based on the correlation, as taught by Koyama, to improve accuracy of load estimation by avoiding the pitfalls associated with using empirical data which is known to deviate from physical data.

As to claim 2, Mettrick discloses wherein the controller is configured to perform temperature correction on the internal pressure of the air spring based on the temperature (controller is arranged to vary an air spring mass [i.e. pressure] of each air spring of the plurality of air spring assemblies to compensate [i.e. correct] for variations that may be caused by thermal changes – See at least ¶54).

Mettrick fails to explicitly disclose a temperature measured by the temperature sensor.	However, Li teaches a temperature measured by the temperature sensor (the temperature of the air in each air spring is obtained (by measurement) – See at least ¶46).
Mettrick discloses calculating a spring load of an air spring using measured values of pressure and displacement. Li teaches adjusting an air spring trim height by accounting for the interdependence of pressure, volume, and temperature.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mettrick to include the feature of a temperature measured by the temperature sensor, as taught by Li, to predict whether an undesirable vehicle height may occur due to temperature fluctuations (See at least ¶5-6 of Li).

	As to claim 4, the combination of Mettrick and Li fails to explicitly disclose wherein the correlation is measured after the air spring, the auxiliary support portion, the displacement sensor, and the pressure sensor are assembled on the support body. 
However, Koyama discloses wherein the correlation is measured after the air spring, the auxiliary support portion, the displacement sensor, and the pressure sensor are assembled on the support body (the pressure in the air suspension 2 can be estimated from the output of the vehicle height sensor by having, as data, the relationship between the output of the vehicle height sensor and the pressure in the air suspension 2 measured in advance in the ECU 1 – See at least ¶75, Examiner notes that the vehicle height is the displacement of the air suspension with respect to the support body which necessitates that the relationship between displacement and pressure is measured after assembly).
Mettrick discloses calculating a spring load of an air spring using measured values of pressure and displacement. Li teaches adjusting an air spring trim height by accounting for the interdependence of pressure, volume, and temperature. Koyama teaches correlating measured pressure and displacement values of an air suspension for estimating air suspension pressure based on its displacement. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mettrick and Li to include the feature of wherein the correlation is measured after the air spring, the auxiliary support portion, the displacement sensor, and the pressure sensor are assembled on the support body, as taught by Koyama, to improve accuracy of load estimation by avoiding the pitfalls associated with using empirical data or experimental setups which are known to deviate from prototypes and real world applications.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mettrick et al., US 20180304717 A1, in view of Li et al., US 20110093166 A1, and in view of Koyama et al., US 20210001678 A1, as applied to claim 2 above, and further in view of Rutkowski et al., US 20170166027 A1, hereinafter referred to as Mettrick, Li, Koyama, and Rutkowski, respectively.
As to claim 3, Mettrick discloses temperature-dependent correlations stored in the memory (each air spring may have a predetermined air spring characteristics that are stored into the memory of the controller such as spring pressure versus displacement curve or a spring pressure versus displacement lookup table, as the temperature of an air spring 60 changes, the total length of each air spring 60 may change – See at least ¶55).

The combination of Mettrick and Li fails to explicitly disclose a correlation based on measured values, and 
calculating the internal pressure of the air spring using the correlation.
However, Koyama teaches a correlation based on measured values (the pressure in the air suspension 2 can be estimated from the output of the vehicle height sensor by having, as data, the relationship between the output of the vehicle height sensor and the pressure in the air suspension 2 measured in advance in the ECU 1 – See at least ¶75), and
calculating the internal pressure of the air spring using the correlation (the pressure in the air suspension 2 can be estimated from the output of the vehicle height sensor by having, as data, the relationship between the output of the vehicle height sensor and the pressure in the air suspension 2 measured in advance in the ECU 1 – See at least ¶75).
Mettrick discloses calculating a spring load of an air spring using measured values of pressure and displacement. Li teaches adjusting an air spring trim height by accounting for the interdependence of pressure, volume, and temperature. Koyama teaches correlating measured pressure and displacement values of an air suspension for estimating air suspension pressure based on its displacement. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mettrick and Li to include the features of a correlation based on measured values, and calculating the internal pressure of the air spring using the correlation, as taught by Koyama, to improve accuracy of load estimation by avoiding the pitfalls associated with using empirical data which is known to deviate from physical data.

The combination of Mettrick, Li, and Koyama fails to explicitly disclose wherein temperature-dependent correlations measured at a plurality of temperatures are stored in the memory, and
the controller is configured to calculate the internal pressure of the air spring using a temperature-dependent correlation measured at a temperature closest to the temperature measured by the temperature sensor.
However, Rutkowski teaches wherein temperature-dependent correlations measured at a plurality of temperatures are stored in the memory (memory of the temperature compensation table may include a look-up table comprising compensation factors corresponding to different estimated temperature values – See at least ¶32), and
the controller is configured to calculate the internal pressure of the air spring using a temperature-dependent correlation measured at a temperature closest to the temperature measured by the temperature sensor (the temperature of the damper fluid may be estimated based on inputs from various sensors – See at least ¶23; the temperature compensation module may be configured to generate a compensation signal based on the estimated temperature, i.e. sensor input – See at least ¶32).
Mettrick discloses calculating a spring load of an air spring using measured values of pressure and displacement. Li teaches adjusting an air spring trim height by accounting for the interdependence of pressure, volume, and temperature. Koyama teaches correlating measured pressure and displacement values of an air suspension for estimating air suspension pressure based on its displacement. Rutkowski teaches compensating for different temperatures in a suspension system including using corresponding compensation factors for different temperature values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mettrick, Li, and Koyama to include the features of temperature-dependent correlations measured at a plurality of temperatures being stored in the memory, and the controller being configured to calculate the internal pressure of the air spring using a temperature-dependent correlation measured at a temperature closest to the temperature measured by the temperature sensor, as taught by Rutkowski, to eliminate variations in damping force and ride comfort resulting from temperature variations in the damper fluid (See at least ¶4 of Rutkowski). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.W./Examiner, Art Unit 3668                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668